Case 0:16-cr-60201-BB Document 172 Entered on FLSD Docket 11/04/2020 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                              Case No. 16-cr-60201-BLOOM/Valle

 UNITED STATES OF AMERICA,

        Plaintiff,
 v.

 YASEEN ABDUL-WAHHAB,

       Defendant.
 _______________________________/

                                             ORDER

        THIS CAUSE is before the Court upon Defendant Yaseen Abdul-Wahhab’s Notice to the

 Court, ECF No. [170] (“Motion”), filed on October 15, 2020. The Government filed a Response

 in opposition, ECF No. [171] (“Response”), and Defendant did not file a Reply. The Court has

 carefully reviewed the Motion, the Response, the record in this case, the applicable law, and is

 otherwise fully advised. For the reasons discussed below, the Motion is denied.

        On September 9, 2020, the Court entered an Order denying Defendant’s Motion for

 Compassionate Release, ECF No. [169] (“Order”), and explaining that Defendant failed to

 establish the existence of extraordinary and compelling circumstances, and failed to demonstrate

 that the 18 U.S.C. § 3553(a) sentencing factors favored sentence modification. See generally id.

 Defendant now moves for reconsideration of the Court’s Order because he was denied access to

 the law library, which precluded him from filing a reply in support of his Motion for

 Compassionate Release. ECF No. [170].

        “Although the Federal Rules of Criminal Procedure do not specifically authorize motions

 for reconsideration, both the [United States] Supreme Court and [the Court of Appeals for the

 Eleventh Circuit] have permitted parties to file such motions in criminal cases.” Serrano v. United
Case 0:16-cr-60201-BB Document 172 Entered on FLSD Docket 11/04/2020 Page 2 of 4

                                                             Case No. 16-cr-60201-BLOOM/Valle


 States, 411 F. App’x 253, 254-55 (11th Cir. 2011) (citation omitted); United States v. Nunez, No.

 2:17-CR-87-FtM-38MRM, 2020 WL 5569522, at *1 (M.D. Fla. Sept. 17, 2020). In ruling on a

 motion for reconsideration in a criminal case, federal district courts apply civil standards and

 exercise substantial discretion. See United States v. Sabooni, No. 09-20298-CR, 2014 WL

 4385446, at *1 (S.D. Fla. Sept. 4, 2014) (citing United States v. Pugh, 426 F. App’x 876, 876 (11th

 Cir. 2011)).

                Federal Rules of Civil Procedure 59 and 60 govern motions for
        reconsideration. Rule 59(e) allows a court to amend or alter its judgment for 28
        days. Fed. R. Civ. P. 59(e). “The only grounds for granting a Rule 59 motion are
        newly discovered evidence or manifest errors of law or fact.” Arthur v. King, 500
        F.3d 1335, 1343 (11th Cir. 2007) (quotations and citations omitted). Likewise, Rule
        60 allows a court to relieve a party from an order for select reasons like “mistake,
        inadvertence, surprise, or excusable neglect.” Fed. R. Civ. P. 60(b). Under this
        framework, courts have interpreted three grounds for reconsidering an order: “(1)
        an intervening change in controlling law; (2) the availability of new evidence; and
        (3) the need to correct clear error or manifest injustice.” Lamar Advertising of
        Mobile, Inc. v. City of Lakeland, Fla., 189 F.R.D. 480, 489 (M.D. Fla. 1999). These
        grounds show that motions for reconsideration cannot simply ask a court to
        reexamine an unfavorable ruling. See Jacobs v. Tempur-Pedic Int’l., Inc., 626 F.3d
        1327, 1344 (11th Cir. 2010). “The burden is upon the movant to establish the
        extraordinary circumstances supporting reconsideration.” Mannings v. Sch. Bd. of
        Hillsboro Cty., Fla., 149 F.R.D. 235, 235 (M.D. Fla. 1993).

 Nunez, 2020 WL 5569522, at *1; see also Smith v. Ocwen Fin., 488 F. App’x 426, 428 (11th Cir.

 2012) (“A motion for reconsideration cannot be used to relitigate old matters, raise arguments, or

 present evidence that could have been raised prior to the entry of judgment” (citing Arthur v. King,

 500 F.3d 1335, 1343 (11th Cir. 2007))).

        Indeed, reconsideration is an “extraordinary remedy” that should be “employed sparingly.”

 Burger King Corp. v. Ashland Equities, Inc., 181 F. Supp. 2d 1370 (S.D. Fla. 2002). As such, to

 warrant reconsideration, the movant “must demonstrate why the court should reconsider its prior

 decision and set forth facts and law of a strongly convincing nature to induce the court to reverse

 its prior decision. A motion for reconsideration should raise new issues, not merely address issues



                                                  2
Case 0:16-cr-60201-BB Document 172 Entered on FLSD Docket 11/04/2020 Page 3 of 4

                                                                Case No. 16-cr-60201-BLOOM/Valle


 litigated previously.” Instituto de Prevision Militar v. Lehman Bros., 485 F. Supp. 2d 1340, 1343

 (S.D. Fla. 2007) (citation omitted).

         Upon review and construing Defendant’s Motion liberally, the Court does not find a basis

 to disturb its prior ruling denying Defendant’s underlying Motion for Compassionate Release. See

 Hernandez v. Charlotte Correction Inst., 394 F. App’x 667, 668 (11th Cir. 2010) (“[Courts]

 liberally construe pro se briefs.”). As an initial matter, the instant Motion fails to present any reason

 to reassess whether Defendant carried his burden to support his request for compassionate release.

 Rather, the Motion simply explains that Defendant was unable to file a reply brief because he was

 denied access to the law library. Importantly, however, the Motion does not challenge any of the

 determinations set forth in the Order. Ultimately, Defendant’s Motion is a quintessential attempt

 to induce the Court to revisit an unfavorable ruling, without legal justification for doing so. See

 Jacobs, 626 F.3d at 1344. The Motion fails to provide cause to reconsider this Court’s Order.

         Accordingly, it is ORDERED AND ADJUDGED that Defendant’s Motion, ECF No.

 [170], is DENIED.

         DONE AND ORDERED in Chambers at Miami, Florida, on November 4, 2020.




                                                            _________________________________
                                                            BETH BLOOM
                                                            UNITED STATES DISTRICT JUDGE
 Copies to:

 Counsel of Record

 Yaseen Abdul-Wahhab
 13409-104
 Yazoo City Low
 Federal Correctional Institution
 Inmate Mail/Parcels



                                                    3
Case 0:16-cr-60201-BB Document 172 Entered on FLSD Docket 11/04/2020 Page 4 of 4

                                                Case No. 16-cr-60201-BLOOM/Valle


 Post Office Box 5000
 Yazoo City, MS 39194




                                       4
